FELICIA PITRE
                                        DALLAS COUNTY DISTRICT CLERK




July 22nd, 2015

Texas Court of Criminal Appeals                                                                                 RECEiVED IN
ATTN: Abel Acosta                                                                                    COURT OF CR!MINAL APPEALS
P.O. Box 12308
Austin, Texas 78711-2308                                                                                          JUL     ?.9 2il15
RE:           DRAKE LAFAYETTE WILLIS,
              CCA CAUSE No:      WR-77,246-11                                                                   Abet Acosta, Clerk
              Writ No:           FOS-24020-T


Dear Mr. Abel Acosta:

In response to the Court's Order dated July 22, 2015, in the above entitled and referenced cause,
the Dallas County District Clerk's Office is enclosing this letter stating the District clerk does not
have record of any supplemental writ application filed in this court for the above cause .




                                                                                                      ...   r

      .·:1•   .      "j •..   - ;   f    \;. ;.:.... ·        .... --~- ~-   ..                                                      .- . ..
                                                                                                                                          ~




                                                                                                                    . :.. i . . · : .: ·..::·.·   .   i   ; '·




                              133 N. Riverfront, LB 12DALLAS, TEXAS 75207 (214) -712-5013
                                                            FAX (214)- 653-5986
                                               web site: www.dallascounty.org/distclerklindex.htm1